
	

115 SRES 566 IS: Expressing the sense of the Senate that the President of the United States must immediately establish an interagency Office for Locating and Reuniting Children with Parents in order to protect separated children from suffering additional trauma resulting from the “Zero Tolerance” policy.
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 566
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Merkley (for himself, Mr. Van Hollen, Mr. Peters, Mr. Casey, Ms. Hassan, and Mr. Carper) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that the President of the United States must immediately
			 establish an interagency Office for Locating and Reuniting Children with
			 Parents in order to protect separated children from suffering additional
			 trauma resulting from the Zero Tolerance policy.
	
	
 Whereas families belong together, and innocent children must be quickly and safely reunited with their parents who are seeking asylum;
 Whereas children and parents are separated between 3 different Federal agencies and remain in an indefinite logistical chaos partly due to inadequate interagency communication; and
 Whereas the Department of Health and Human Services has currently identified 2,047 children in the Department's custody as a result of being taken away from their parents: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the Secretary of Homeland Security, the Attorney General, and the Secretary of Health and Human Services must immediately establish an interagency Office for Locating and Reuniting Children with Parents;
 (2)the Secretary of Health and Human Services must appoint a Director for the Office to ensure the successful and safe reunification of children with their parents; and
 (3)the Office must move with extraordinary speed and urgency to safely reunify children with their parents.
			
